W. TROY HALL, Jr., Circuit Judge.
Summary final decree: This cause is before the court upon motion for summary final decree filed by the plaintiffs, with a supporting affidavit. The court finds that there is no genuine issue of any material fact and that a summary final decree may properly be entered.
It is undisputed that Lake County Land Owners Association, Inc. at one time owned many thousands of acres of land scattered throughout many sections of land in six townships in the northwest corner of Lake County; that as these lands were sold, it was the custom of said corporation to include in each deed a statement, with some slight variations, substantially as follows — “reserving, however, a strip of ground 15 feet wide along all section and quarter section lines to be used as one-half of right of way for public road;” that, so far as the plaintiffs’ lands are concerned there has never been any use made of said “reservations” by the public, nor in fact by anybody; that there is not now, and never has been any road, trail or path, located on, along or near the said reserved strips of ground; and that the plaintiffs filed with the county commissioners of Lake County a petition styled “Petition to Close Road,” which, however, in the allegations thereof plainly stated that there was no road to be closed.

Conclusions of law and decree

Therefore the court finds, as a matter of law —
That the “reservations” made by Lake County Land Owners Association, Inc. were at most mere dedications of the 15 foot wide strips of land, or more accurately speaking, offers to dedicate said strips for public road purposes.
That the plaintiffs, by their petition to close road, directed to the county commissioners of Lake County, effectively withdrew the offer to dedicate said strips of land.
That there had been no acceptance of said dedications by the public by use or otherwise, before the offer to dedicate was withdrawn by the owners — plaintiffs herein.
That no individual in any private capacity has acquired, by usage or otherwise, any right of passage over, along or across said strips of land by virtue of said reservations — nor does any way of necessity, common law or statutory, exist as to any of said strips of land across the plaintiffs’ lands.
That the title of the plaintiffs in and to their lands described in the complaint to-wit —
*30The East Half of the Southeast Quarter of the Northwest Quarter, LESS the West 100 feet of the North 600 feet thereof; Also
The West Half of the Southwest Quarter of the Northeast Quarter; Also
The West 20 feet of the East Half of the Southwest Quarter of the Northeast Quarter; Also
The West 20 feet of the South 511.20 feet of the Southeast Quarter of the Northwest Quarter of the Northeast Quarter; Also
Beginning at the Southeast corner of the Southwest Quarter of the Northwest Quarter of the Northeast Quarter, run North 0° 00’ 10” West along the East line of the said Southwest Quarter of the Northwest Quarter of the Northeast Quarter, a distance of 511.20 feet; thence South 89°50’50” West 1738.90 feet to a point on a line drawn between a point 660 feet West of the North Quarter Section corner and the Southwest corner of the Northeast Quarter of the Northwest Quarter; thence South 26°27’10” West along said drawn line 562.40 feet to the Southwest corner of the Northeast Quarter of the Northwest Quarter; thence South 89°59’50” East along the South line of said Northeast Quarter of the Northwest Quarter, a distance of 1323.10 feet to the Southwest corner of the Northwest Quarter of the Northeast Quarter; thence South 89°49’10” East along the South line of said Northwest Quarter of the Northeast Quarter, a distance of 666.90 feet to the point of beginning; Also
The Northeast Quarter of the Southwest Quarter of Section 26, Township 18 South, Range 24 East.
ALL BEING IN SECTION 26, TOWNSHIP 18 SOUTH, RANGE 24 EAST IN LAKE COUNTY, FLORIDA.
be and the same is hereby confirmed and quieted as against any right the public or any individuals, in so far as it or they claim or may have claimed any right, as respects said reservations, over, along or across any half section, or quarter section lines through the plaintiffs’ lands.
No costs herein are assessed against any of the defendants.